Case: 1:17-cv-07896 Document #: 166 Filed: 08/18/20 Page 1 of 3 PagelD #:3165

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

BEEZLEY v. FENIX PARTS, INC., ef al. Case No. 1:17-cv-07896

Honorable Charles R. Norgle

 

 

ORDER APPROVING
PLAN OF ALLOCATION OF NET SETTLEMENT FUND

‘his matter came on for hearing on August 12, 2020 (the “Settlement Hearing”) on Lead
Plaintiffs’ motion to determine whether the proposed plan of allocation of the Net Settlement
Fund (“Plan of Allocation”) created by the Settlement achieved in the above-captioned class
action (the “Action”) should be approved. The Court having considered all matters submitted to
it at the Settlement Hearing and otherwise; and it appearing that notice of the Settlement Hearing
substantially in the form approved by the Court was mailed to all Settlement Class Members who
or which could be identified with reasonable effort, and that a summary notice of the hearing
substantially in the form approved by the Court was published in Investor’s Business Daily and
was transmitted over the PR Newswire pursuant to the specifications of the Court; and the Court
having considered and determined the fairness and reasonableness of the proposed Plan of

Allocation,
Case: 1:17-cv-07896 Document #: 166 Filed: 08/18/20 Page 2 of 3 PagelD #:3166

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1, This Order approving the proposed Plan of Allocation incorporates by reference
the definitions in the Stipulation and Agreement of Settlement dated November 6, 2019 (ECF
No. 131-1) (the “Stipulation”) and all capitalized terms not otherwise defined herein shall have
the same meanings as set forth in the Stipulation.

2. The Court has jurisdiction to enter this Order approving the proposed Plan of
Allocation, and over the subject matter of the Action and all parties to the Action, including all
Settlement Class Members.

3. Notice of Lead Plaintiffs’ motion for approval of the proposed Plan of Allocation
was given to all Settlement Class Members who could be identified with reasonable effort. The
form and method of notifying the Settlement Class of the motion for approval of the proposed
Plan of Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure,
the Private Securities Litigation Reform Act of 1995 (15 U.S.C. §§ 77z-1(a)(7), 78u-4(a)(7)), due
process, and all other applicable law and rules, constituted the best notice practicable under the
circumstances, and constituted due and sufficient notice to all persons and entities entitled
thereto.

4. The Notice, which included the Plan of Allocation, was available to potential
Settlement Class Members and nominees on the Settlement Website and no objections to the
proposed plan were submitted.

5. The Court hereby finds and concludes that the formula for the calculation of the
claims of Claimants as set forth in the Plan of Allocation mailed to Settlement Class Members
provides a fair and reasonable basis upon which to allocate the proceeds of the Net Settlement

Fund among Settlement Class Members with due consideration having been given to
Case: 1:17-cv-07896 Document #: 166 Filed: 08/18/20 Page 3 of 3 PagelD #:3167

administrative convenience and necessity.

6. The Court hereby finds and concludes that the Plan of Allocation is, in all
respects. fair and reasonable to the Settlement Class.

7. There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.

<<? Gn
Dated: 8 / / z| AOAO 2020

 

 

 

The Honorable Charley R. Nefgle
United States District Judge
